Citation Nr: 1624171	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  12-18 763	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida.


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 2005 to January 2009, with service in the Army National Guard thereafter.  Prior to his active duty service, the Veteran had a period of active duty for training (ACDUTRA) from January 2004 to June 2004 in the United States Army Reserve.   

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in Oakland, California.  A transcript of the hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran seeks entitlement to service connection for a lumbar spine disability.  In November 2009, the Veteran underwent a VA examination of his lumbar spine.  Although the examiner diagnosed him with a lumbar spine strain, an etiology opinion was not provided.  See VA examination, 15 (Nov. 10, 2009) (VBMS).  While this examination was adequate to determine the current nature of the Veteran's lumbar spine disability, absent an etiology opinion, the Board finds it inadequate to fairly adjudicate the issue on appeal.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand a necessary to acquire a medical opinion as to the etiology of the Veteran's current lumbar spine disability.

The Board notes that the Veteran testified that he felt his current lumbar spine disability was not caused by a "specific injury," but happened over the accumulated time that he performed repetitive heavy lifting of ammunition weighing between 100 and 150 pounds.  See Hearing Transcript, 13 (Jan. 29, 2016) (VBMS).  The Veteran is competent to describe his in-service recollections of back pain because this only requires personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also finds his lay statements credible, as they are consistent with the circumstances of the Veteran's service as an ammunition specialist during his period of active duty.  See DD-214, 1 (Aug. 28, 2014) (VBMS).  On remand, the VA examiner should consider these competent and credible statements in rendering the etiology opinion.

The Board also notes that the Veteran has asserted that the AOJ should have considered awarding service connection for his lumbar spine disability as secondary to his already service-connected right knee disability.  See Statement of Accredited Representative, 2 (May 20, 2013) (VBMS); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (VA's duty to assist the Veteran in developing his claim attaches to the investigation of all possible in-service causes of that current disability).  On remand, the VA examiner should also address whether the Veteran's current lumbar spine disability is secondary to his already service-connected right knee disability.  

The Veteran should also be given an opportunity to identify any outstanding records, to include those from any VA or non-VA healthcare provider who has treated him for his lumbar spine disability.  Thereafter, any identified records that have not already been associated with the claims file should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding treatment records associated with his lumbar spine disability and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be identified in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.

2.  After any additional treatment records are associated with the claims file, arrange for a VA examination of the Veteran's lumbar spine.  The examiner is to review the entire claims file, including a complete copy of this REMAND. 

After conducting all necessary clinical and diagnostic testing, the examiner is asked to indicate whether a lumbar spine disability is present.

Then, with respect to any diagnosed lumbar spine disability, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) the result of injury or disease incurred or aggravated in service.

In doing so, the examiner must address the Veteran's statements and his belief that his current back pain was not caused by a "specific injury," but happened over the accumulated time that he performed repetitive heavy lifting of ammunition, are both competent and credible.

The examiner must also provide an opinion as to whether the Veteran's diagnosed lumbar spine disability is at least as likely as not secondary to the Veteran's already service-connected right knee disability.

The examiner must set forth a complete rationale for the conclusions reached.  If the examiner is unable to provide the requested opinions without resorting to speculation, the examiner should clearly so state and explain why this is so.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




